          Case 3:19-cv-00711-WHO Document 24 Filed 05/13/19 Page 1 of 7




1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
2    Scott Alan Burroughs (SBN 235718)
3
     scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
4    tbarrett@donigerlawfirm.com
5
     Justin M. Gomes (SBN 301793)
     jgomes@donigerlawfirm.com
6    DONIGER / BURROUGHS
7
     603 Rose Avenue
     Venice, California 90291
8    Telephone: (310) 590-1820
9    Attorneys for Plaintiff

10
                           UNITED STATES DISTRICT COURT
11
                        NORTHERN DISTRICT OF CALIFORNIA
12
     FREE SPEECH SYSTEMS, LLC,                   Case No. 3:19-cv-00711-WHO
13                                               Honorable William H. Orrick Presiding
14   Plaintiff,
                                                 PETER MENZEL’S OPPOSITION
15   v.                                          TO PLAINTIFF’S MOTION TO
16                                               STRIKE AFFIRMATIVE DEFENSES
     PETER MENZEL,
17                                               Date: June 12, 2019
18   Defendant.                                  Time: 2:00 p.m.

19

20

21

22

23

24

25

26

27

28                                            -1-
           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
          Case 3:19-cv-00711-WHO Document 24 Filed 05/13/19 Page 2 of 7




1    I.     INTRODUCTION
2           The motion must be denied. Plaintiff-Counterdefendant Free Speech Systems,
3    LLC, doing business as “InfoWars.com” (“InfoWars”) violated multiple statutes
4    when it posted and displayed verbatim copies online of numerous original
5    photographs created by Defendant-Counterclaimant, Peter Menzel.
6           Mr. Menzel is a photojournalist who traverses the globe seeking stories of
7    international interest, focusing often on cultural nuance through intimate personal
8    depictions of people from all walks of life. He expends considerable time, effort, and
9    resources to create original, unique, and inspiring photographs. Mr. Menzel’s award-
10   winning photographs have been published in National Geographic, Smithsonian, and
11   Time, among many other influential publications. In addition, Mr. Menzel has
12   produced six full-length books showcasing his photographs.
13          One of Mr. Menzel’s most acclaimed works explores the typical weekly food
14   purchases of 30 families from 24 countries around the world. Mr. Menzel traveled the
15   globe creating stunning original photographs, which he then published in a book
16   entitled, “Hungry Planet: What the World Eats.” This book was extremely well-
17   received, and garnered the James Beard Award for Best Book of the Year in 2006.
18   As with each of his major publications, this book required an enormous personal and
19   financial investment from Mr. Menzel. The planning, development, and execution of
20   the project was a years-long process, but the results were extraordinary.
21          Despite having never obtained or even sought authorization from Mr. Menzel
22   to use any of his works on its website, InfoWars posted an article displaying nine (9)
23   of Mr. Menzel’s photographs (“Subject Photographs”). Mr. Menzel contacted
24   InfoWars about its infringement, and InfoWars pre-emptively filed the instant action
25   seeking absolution for its plainly unlawful and inequitable behavior. InfoWars now
26   seeks to limit Mr. Menzel’s affirmative defenses. InfoWars’ motion to strike should
27   be denied.
28                                             -2-
           DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
           Case 3:19-cv-00711-WHO Document 24 Filed 05/13/19 Page 3 of 7




1    II.     ARGUMENT
2            A. Legal standard
3            A court may strike an affirmative defense under Fed. R. Civ. P. 12(f), but
4    “such motions are generally disfavored because the motions may be used as delaying
5    tactics and because of the strong public policy favoring resolution on the merits.”
6    Hartford Underwriters Ins. Co. v. Kraus USA, Inc., 313 F.R.D. 572, 575 (N.D. Cal.
7    2016). Affirmative defenses should only be stricken under 12(f) to avoid spending
8    time and money litigating irrelevant issues. Fantasy, Inc. v. Fogerty, 984 F.2d 1524,
9    1527 (9th Cir.1993), reversed on other grounds, 510 U.S. 517, 114 S.Ct. 1023, 127
10   L.Ed.2d 455 (1994). “With a motion to strike, just as with a motion to dismiss, the
11   court should view the pleading in the light most favorable to the nonmoving party.”
12   Platte Anchor Bolt, Inc. v. IHI, Inc., 352 F.Supp.2d 1048, 1057 (N.D.Cal.2004). If a
13   court strikes an affirmative defense, it should freely give leave to amend provided
14   that such leave would not prejudice the moving party. Wyshak v. City Nat’l Bank, 607
15   F.2d 824, 826 (9th Cir.1979).
16           B. Each of Mr. Menzel’s affirmative defenses is applicable and sufficiently
17              pled.
18           Mr. Menzel raised a series of affirmative defenses to the declaratory relief
19   claims that InfoWars filed in this action. Each of the defenses discussed below is
20   applicable to this matter and sufficiently pled.
21                 1. Defense: Acted in Good Faith
22           Mr. Menzel has a good faith basis for his copyright infringement claims, so his
23   communication of those claims to InfoWars was justified. Mr. Menzel owns nine
24   copyrighted photographs that were displayed on InfoWars’ website without his
25   knowledge or permission. That InfoWars responded to Mr. Menzel’s preliminary
26   communications concerning that infringement with baseless legal argument and a
27   declaratory relief action did not taint Mr. Menzel’s properly motivated behavior.
28                                              -3-
            DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
         Case 3:19-cv-00711-WHO Document 24 Filed 05/13/19 Page 4 of 7




1    Such motivations would still serve as a mitigating factor in an attorney fee
2    determination even if InfoWars were to obtain declaratory relief as to Mr. Menzel’s
3    copyright infringement claims. Mr. Menzel’s motivation in communicating his
4    claims to InfoWars is still relevant even if this defense is stricken, so eliminating it
5    will save neither time nor litigation costs.
6                 2. Defense: Unclean Hands
7          InfoWars, a sophisticated media company, claims to have reposted an article
8    which included nine of Mr. Menzel’s copyrighted photographs. InfoWars did so
9    without authorization from Mr. Menzel. This behavior amounts to unclean hands and
10   could serve as a mitigating factor at least as to an attorney fee determination if
11   InfoWars obtains declaratory relief. InfoWars’ culpability – in addition to its possible
12   liability – is relevant to an attorney fee determination in this action even if this
13   defense is stricken.
14                3. Defense: Failure to Mitigate
15         InfoWars posted an article which included nine of Mr. Menzel’s copyrighted
16   photographs. InfoWars did so without obtaining or even seeking authorization from
17   Mr. Menzel. Once Mr. Menzel notified InfoWars of its alleged infringement,
18   InfoWars could have continued to communicate with Mr. Menzel about a potential
19   resolution of his claims against it, but it instead filed the instant action. InfoWars
20   failure to seek and obtain authorization to display the Subject Photographs, reposting
21   of the infringing article, and election to file the instant action caused whatever
22   economic losses it stands to suffer here. As such it failed to mitigate its losses by
23   failing to seek and obtain authorization to use the Subject Photographs, and by filing
24   the instant action when more pertinent and cost-effective alternatives were available
25   to it. InfoWars characterizes this defense as effectively subsumed within Mr.
26   Menzel’s “Attorneys’ Fee Improper” defense, so eliminating this defense will not
27   save either party any time or money in this action.
28                                               -4-
          DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
        Case 3:19-cv-00711-WHO Document 24 Filed 05/13/19 Page 5 of 7




1                 4. Defense: Contributory/Comparative Negligence and Assumption
2                    of Risk
3          InfoWars seeks to recover its costs and fees in this action, but those costs and
4    fees will only be incurred because InfoWars negligently displayed copyrighted
5    images on its website without obtaining or even seeking authorization from the
6    rightsholder and elected to file the instant action. Even if InfoWars obtains
7    declaratory relief, its negligence may be a factor in an attorney fee determination.
8                 5. Defense: Acts of Third Parties
9          InfoWars claims that it merely reposted the infringing article that was
10   originally published on a third-party website. As such, to the extent that InfoWars has
11   suffered any harm, or incurs any fees or costs, that harm and monetary loss is at least
12   in part attributable to the acts of whomever published the original infringing article –
13   not to Mr. Menzel. Accordingly, this defense is applicable.
14                6. Defense: Acts and Omissions
15         InfoWars posted an article which included nine of Mr. Menzel’s copyrighted
16   photographs. InfoWars did so without obtaining or even seeking authorization from
17   Mr. Menzel. These are acts and omissions that InfoWars either took or failed to take
18   which directly lead to this litigation, and these acts and omissions could serve as
19   mitigating factors at least as to an attorney fee determination if InfoWars obtains
20   declaratory relief. InfoWars characterizes this defense as effectively subsumed within
21   Mr. Menzel’s “Failure to State a Claim” defense, so eliminating this defense will not
22   save either party any time or money in this action.
23                7. Defense: Consent
24         InfoWars posted an article which included nine of Mr. Menzel’s copyrighted
25   photographs. InfoWars did so without obtaining or even seeking authorization from
26   Mr. Menzel. By displaying multiple copyrighted works on its website without
27   seeking authorization to do so, InfoWars effectively consented to the assertion of
28                                             -5-
          DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
         Case 3:19-cv-00711-WHO Document 24 Filed 05/13/19 Page 6 of 7




1    copyright infringement claims by the lawful rightsholder to those works. InfoWars
2    characterizes this defense as effectively subsumed within Mr. Menzel’s “Failure to
3    State a Claim” defense, so eliminating this defense will not save either party any time
4    or money in this action.
5                 8. Defense: No Wrongful Act
6          It was not unlawful, unfair, or inequitable for Mr. Menzel to communicate his
7    copyright infringement allegations to InfoWars. Mr. Menzel owns nine copyrighted
8    photographs that were displayed on InfoWars’ website without his knowledge or
9    permission. That InfoWars responded to Mr. Menzel’s preliminary communications
10   concerning that infringement with baseless legal argument and a declaratory relief
11   action did not taint Mr. Menzel’s lawful, equitable behavior. Mr. Menzel’s proper
12   and equitable motivation in raising his copyright infringement allegations with
13   InfoWars could serve as a mitigating factor in an attorney fee determination if
14   InfoWars obtains declaratory relief.
15                9. Defense: Lack of Injury or Damages
16         InfoWars posted an article which included nine of Mr. Menzel’s copyrighted
17   photographs. InfoWars did so without obtaining or even seeking authorization from
18   Mr. Menzel. Once Mr. Menzel notified InfoWars of its alleged infringement,
19   InfoWars could have continued to communicate with Mr. Menzel about a potential
20   resolution of his claims against it, but it instead filed the instant action. To the extent
21   that InfoWars has or will suffer any economic harm in relation to Mr. Menzel’s
22   copyright infringement claims, that harm is neither an injury nor damages suffered as
23   a result of Mr. Menzel’s infringement allegations, but a cost incurred due to
24   InfoWars’ own actions and decisions. InfoWars characterizes this defense as
25   effectively subsumed within Mr. Menzel’s “Attorneys’ Fee Improper” defense, so
26   eliminating this defense will not save either party any time or money in this action.
27                10. Defense: Unjust Enrichment
28                                               -6-
          DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
            Case 3:19-cv-00711-WHO Document 24 Filed 05/13/19 Page 7 of 7




1             InfoWars posted an article which included nine of Mr. Menzel’s copyrighted
2    photographs. InfoWars did so without authorization from Mr. Menzel. These facts
3    reasonably cannot be disputed, yet InfoWars seeks a judgment stating that it did not
4    infringe Mr. Menzel’s copyrights, and seeks its costs and fees in this action. If
5    InfoWars obtains the declaratory relief it seeks, and is awarded costs and fees in this
6    action, it will be unjustly enriched because even if its unauthorized display of nine
7    copyrighted images without authorization is not deemed copyright infringement for
8    instance because the image files were supposedly hosted by a third-party server, it is
9    still inequitable behavior that should not be rewarded with a reimbursement of fees.
10   III.     CONCLUSION
11            Each of Mr. Menzel’s affirmative defenses discussed above is applicable and
12   sufficiently pled. While certain of the defenses may be duplicative of others, none of
13   the challenged defenses will cause the parties to spend any time or money litigating
14   irrelevant issues, and striking those defenses will not aid either party or this Court.
15   The motion to strike should be denied.
16

17
                                                      Respectfully submitted,

18   Dated: May 13, 2019                      By:     /s/ Justin M. Gomes
19
                                                      Scott Alan Burroughs, Esq.
                                                      Justin M. Gomes, Esq.
20                                                    DONIGER / BURROUGHS
21
                                                      Attorneys for Defendant-
                                                      Counterclaimant
22                                                    PETER MENZEL
23

24

25

26

27

28                                              -7-
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE AFFIRMATIVE DEFENSES
